Citation Nr: 0828197	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-24 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits.

2.  Entitlement to non-service connected death pension.

3.  Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.  The appellant is his adopted son.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 administrative decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which, in pertinent part, 
denied entitlement to DIC, accrued benefits, and death 
pension.  

In August 2007, the appellant provided testimony at a hearing 
before a hearing officer at the Winston-Salem RO.  A 
transcript of this hearing is of record.


FINDING OF FACT

The appellant was married twice and his marriages were 
dissolved by divorce in April 2000 and April 2007.


CONCLUSION OF LAW

The appellant is not entitled to DIC, death pension or 
accrued benefits as a matter of law. 38 U.S.C.A. §§ 101, 
1503, 1542, 5103A, 5121 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.55 3, 324, 3.271, 3.272, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The RO provided a VCAA notice letter in August 2005.  The 
letter told the appellant that he needed to submit evidence 
supporting his status as an adult helpless child of the 
veteran.  The veteran has submitted argument showing his 
actual knowledge of what the evidence must show to 
substantiate his status as an adult helpless child.  The 
status of the appellant's father as a veteran has been 
substantiated.  The remaining elements of Dingess and 
Pelegrini notice are not relevant to the appellant's status 
as a helpless child.  Hence, any missing notice on those 
elements could not prejudice the appellant.

As will be discussed below, the claims of entitlement to DIC, 
entitlement to death pension benefits, and entitlement to 
accrued benefits for the surviving child of the veteran are 
being denied as a matter of law.  In VAOPGCPREC-5-2004 
(2004), VA's Office of General Counsel held that the VCAA 
does not require either notice or assistance when the claim 
cannot be substantiated under the law or based upon the 
application of the law to undisputed facts.  Similarly, the 
Court has held that the VCAA is not for application to 
matters in which the law, and not the evidence, is 
dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, the appellant's claim for accrued benefits is 
decided on the basis of evidence in the file at the date of 
the veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. 
West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  
Thus, the appellant could not furnish additional evidence to 
substantiate his accrued benefits claim and VA could not 
develop additional evidence that would substantiate the 
claim.  

Legal Criteria

Where a veteran dies after December 31, 1956, from a service- 
connected or compensable disability, VA shall pay DIC to the 
veteran's surviving spouse, children, and parents.  38 
U.S.C.A. § 1310(a).  A surviving child is entitled to DIC 
where there is no surviving spouse.  38 U.S.C.A. § 1313(b).  
Pension is payable to the veteran of a period of war.  
38 U.S.C.A. § 1542.  In certain circumstances benefits which 
were due but unpaid at the time of a veteran's death may be 
paid to the veteran's children in equal shares.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2008).

For VA purposes a child is defined as an unmarried person who 
is either under the age of 18, or became permanently 
incapable of self- support before the age of 18, or be 
between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution and who is 
a legitimate child, a legally adopted child or was an 
illegitimate child acknowledged by the father.  38 U.S.C.A. 
§ 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

Under 38 U.S.C.A. § 103(e), marriage of a child shall not bar 
the furnishing of benefits if the marriage was void or has 
been annulled by a court having basic authority to render 
annulment decrees, unless it is determined by VA that the 
annulment was obtained through fraud by either party or by 
collusion.  38 U.S.C.A. § 103(e); 38 C.F.R. § 3.55(b)(1).  

On or after January 1, 1975, marriage of a child terminated 
prior to November 1, 1990, shall not bar the furnishing of 
benefits to or for such child provided that the marriage has 
been terminated by death or has been dissolved by a court 
with basic authority to render divorce decrees unless the 
Department of Veterans Affairs determines that the divorce 
was secured through fraud by either party or by collusion. 38 
C.F.R. § 3.55(b)(2).

Analysis

The appellant has argued that he is entitled to DIC, accrued 
benefits, and death pension payments because he qualifies as 
an adult helpless child who was incapable of self-support 
prior to his eighteenth birthday due to mental and physical 
disabilities.  The RO has concluded he does not meet the 
criteria to be considered a child for VA purposes.  38 C.F.R. 
§§  3.55, 3.57 (2007).

In a statement received in July 2008, the veteran reported 
that he had been married twice.  His first marriage was 
between April 1995 and April 2000, and his second marriage 
was between April 2000 and April 2007.  He has stated that 
these marriages were not "real" marriages, as he was under 
a great deal of stress when he entered into them, and he had 
mental problems and depression throughout.  

Under the current 38 U.S.C.A. § 103(e) and 38 C.F.R. § 
3.55(b)(1), the only legal grounds for entitlement to 
benefits for a child of a deceased veteran who has been 
married, including a helpless child, are if the marriage was 
void or has been annulled by a court having basic authority 
to render annulment decrees, unless it is determined by VA 
that the annulment was obtained through fraud by either party 
or by collusion.  

At his August 2007 hearing, the appellant testified that his 
marriages were terminated by divorce.  Since the appellant's 
marriages were terminated by divorce after November 1, 1990, 
the provisions of 38 U.S.C.A. § 103(e) and 38 C.F.R. § 
3.55(b)(2), pertaining to a marriage of a child terminated 
prior to November 1, 1990, do not apply.

In addition, although the veteran has stated that his 
marriages took place during a time when he was under great 
stress and had mental problems, there is no evidence that his 
marriages were obtained through fraud by either party or by 
collusion.  

For these reasons the Board finds that, on the basis of the 
evidence of record, and in accordance with the controlling 
law and regulations, the appellant's eligibility for DIC, 
death pension, and accrued benefits is precluded as a matter 
of law.  Because of the appellant's disqualifying marital 
impediment, the Board does not reach the further questions, 
such as consideration of factors to determine whether the 
appellant became permanently incapable of self- support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  See 38 C.F.R. § 3.356(a) (2007).  
Where, as here, the law, and not the facts, is dispositive, 
the claim is denied because of the lack of entitlement under 
the law.  Sabonis, 6 Vet. App. at 430.








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to DIC is denied.

Entitlement to non-service connected death pension is denied.

Entitlement to accrued benefits is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


